Citation Nr: 0730545	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  02-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of entitlement to Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel 


INTRODUCTION

The veteran had active service from June 1972 to May 1973; 
she died in February 2001.  

An April 2002 Determination of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the appellant's claim of entitlement to recognition as 
surviving spouse of the veteran for VA death benefits.  This 
appeal to the Board of Veterans' Appeals (Board) stems from 
that adverse determination.

In June 2003, the appellant testified at a hearing conducted 
before a former Veterans Law Judge.  In June 2007, the Board 
advised the appellant that he was thus entitled to another 
Board hearing; however, in August 2007, he stated that he did 
not want to have another hearing.  Thus, there is no 
outstanding hearing request.

When this matter was previously before the Board in February 
2004, it was remanded for further development and 
adjudication.


FINDING OF FACT

The record shows that the appellant and the veteran were 
legally married at the time of the veteran's death and that 
the separation was not procured by the appellant.  



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA death 
benefits have been met. 38 U.S.C.A. § 101 (West 2002); 38 
C.F.R. §§ 3.1, 3.50, 3.53 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that the appellant is the 
veteran's surviving spouse, which represents a complete grant 
of the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is necessary.

The term "surviving spouse" is defined as a person of the 
opposite sex who (1) was the lawful spouse of a veteran at 
the time of the veteran's death, and (2) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the spouse, and (3) who has not 
remarried.  38 C.F.R. § 3.50.  The requirement that there 
must be "continuous cohabitation" from the date of marriage 
to the date of death of the veteran will be considered as 
having been met when the evidence shows that any separation 
was due to the misconduct of or procured by the veteran 
without the fault of the surviving spouse.  Temporary 
separations, including those caused for the time being 
through fault of either party will not break the continuity 
of the cohabitation.  38 C.F.R. § 3.53(a).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was either procured by the veteran, or was by mutual consent 
and that the parties lived apart for purposes of convenience, 
health, business, or any other reason that did not show 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).  See 
Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

In this case, the RO has denied the appellant's claim for 
recognition as surviving spouse of the veteran for purposes 
of entitlement to death benefits on the ground that the 
requirement of continuous cohabitation was not satisfied.  

The evidence shows that, at the time of her death, the 
veteran and the appellant were not residing together.  The 
record discloses that, prior to her death, the veteran filed 
for divorce.  The veteran, however, died in February 2001, 
and of record is a January 2002 court order dismissing the 
petition.  Thus, at the time of her death, the veteran and 
the appellant were legally married.  

The Board acknowledges that the circumstances of the 
separation are less than clear, but notes that there is 
documentary evidence of record that supports the appellant's 
report that the veteran procured the separation and that she 
moved to her mother's home for health reasons following a 
diagnosis of her fatal colon cancer.  Further, he challenges 
the notion that he was unfaithful to the veteran.  In light 
of the above, and given the decision by the United States 
Court of Appeals for the Federal Circuit in Alpough, which 
was issued after the RO certified the case to the Board, the 
Board finds that the evidence supports the appellant's claim.  


ORDER

Recognition as the veteran's surviving spouse for the purpose 
of receiving VA death benefits is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


